                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION


WENGUIGUO                                      )
a/k/a MILES KWOK                               )
781 Fifth Avenue, 18th Floor                   )
New York, NY 10022                             ) CIVIL NO. 3:18-cv-02982
                     Plaintiff,                ) The Hon. Mary Geiger Lewis
V.                                             )JURYTRIAL
YUDANLIN                                       ) Cross Motion to Dismiss the Complaint
128 Woodcock Trail                             )
West Columbia, SC 29169                        )
                   Defendant,                  )
     Defendant's Cross-Motion to Dismiss Plaintiff's Complaint with Prejudice
                                               Prologue
1. Pursuant to Federal Rule of Civil Procedure, Rule 13(a) and (b) as well as 12(b)(6),
     Defendant pro se hereby respectfully prays to this Honorable Court for dismissal of
     Plaintiff's Complaint for his failure to State a Claim upon which any relief can be granted,
     even construing the case in the most favorable light for the Plaintiff. Henceforth, Plaintiff's
     Complaint must be dismissed with prejudice.
2. On October 23, 2018, Plaintiff Wen-Gui Guo filed his complaint to Defendant Yu-Dan Lin in
the SOUTH CAROLINA state circuit court of Lexington County. The case was thereafter
removed into this Honorable Court pending disposition, for diversity of citizenship, pursuant to
28 USC 1332.
3. With most recent development in exposing Plaintiff's pattern of behavior and actions with
     inference in his well organized criminal and civil conspiracy, particularly with the most
     recent Court verdict by seizure and forfeiture Plaintiff's criminal proceeds as high as 3.2
     billion Hong Kong dollars for charge of aggravated money laundering, and with the
     exposures of Plaintiff's secret collusion with China's secret police apparatus, implicating that
     the abusive strategic litigation campaigns targeting as many as 14 leading Chinese dissidents
     in the United States may highly likely be an "foreign agent" operation under the disguises of
     exploiting the U.S. Courts as his instrumentation to fulfill foreign principal's hitting tasking
     assignments, time is ripe for this Defendant to add a cause of action as of RICO against the




1/13
   Plaintiff pursuant to Title 18, Part I, Chapter 96 §§ 1961, 1962 and 1963 governing
   RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS (hereinafter "RICO").
4. More and more conscience shocking evidence has emerged since Plaintiff's launching of
   such a frivolous Complaint against Defendant, as a ring of the clausal chain of the Plaintiff's
   RICO activities in orchestration of his "Mafia of ants" under the conduct of the mastermind
   Guo Wengui, the Plaintiff, and allegedly a front runner in the United States, standing behind
   him is an invisible handler in China whom Plaintiff Guo publicly declared as his "Old Leader
   ("Lao Lingdao"). Based upon information and belief, Guo has repeatedly declared to general
   public that he was, and still is, an integral part of China's secret police apparatus.
5. Therefore, Defendant, by taking this opportunity, declares that she will add RICO violations
   as an additional cross-cause of action against Plaintiff in her Cross-Motion to Dismiss
   Plaintiff's part of the Complaint by its Entirety with Prejudice and Sanction.
6. Therefore, this Honorable Court's subject matter jurisdiction is also based upon Federal
   Question Jurisdiction pursuant to 28 USC 1331.
7. The Supreme Court of the United States has interpreted this clause broadly, finding that it
   allows federal courts to hear ahy case in whicli tliere is a federal ingredient. Osborn v.   ;aank.
   of the United States, 9 Wheat. (22 U.S.) 738 (1824) ..




2/13
FACTS
8. Defendant Yu-Dan Lin is a United States citizen, a Chinese political dissident and vocal
    critique currently residing in the United States and that she employs various social media
    platforms to champion human rights, freedom, and democracy in China.
9. Defendant is a private citizen, not a public figure.
10. Plaintiff's frivolous Complaint has failed to establish the Defendant's "malice" or anything
    close thereto.
11. It is Plaintiff who initiated his character assassination targeting almost all leading and
   outspoken Chinese dissidents in the United States for ulterior motive, therefore, Plaintiff does
   not have clean hands;
12. Defendant has well founded defense of factual truth in support of her limited response to
   Plaintiff's initiated defamation;
13. Plaintiff's abusive exploitation of U.S. Court system as his instrumentation to suppress
   defendant's proper exercise of her 1st Amendment rights as a U.S. citizen should not be
   entertained by any U.S. Courts;
14. Defendant's Complaint has therefore failed to state a cause of action upon which any relief
   can be granted even in the light of most favorable to Plaintiff.


15. Upon information and belief, Plaintiff Guo is not a United States citizen, Wengui Guo


is allegedly an applicant for asylum.


16. Plaintiff has utterly no cause of action for actionable tort against the Defendant. To say the
   most, what Plaintiff's raised in his complaint is nothing more than both parties' exchanges of
   verbal arguments in reciprocity, mostly provoked by Plaintiff's preemptive name calling,
   smear campaign and unrestrained character assassination by fraud and knowing falsity
   targeting Defendant harming her person by ruining her reputation.

17. Doing so, Plaintiff simply concealed his ulterior motive to silence the vocal critiques from
   Chinese dissident community in serving the strategic agenda of the politburo of Chinese
   Communist Party under Xi Jinping, a diehard anti-West, anti-America, anti-humanity,




3/13
    totalitarian dictator whom Plaintiff relentlessly and overzealously acclaimed to be the "The
   Most Holy and Wisest King of China in Thousands ofyears"(Qian Nian Sheng June'');


18. Plaintiff stirred up numerous legal actions of frivolity against members of Chinese political
   opposition movement overseas by using billions of dollars funds directly and indirectly from
   the Chinese Secret police Tsar, the 1st Deputy Minister Ma Jian, to mobilize communist
   retaliations and reprisals against Chinese dissidents. Among them, Defendant is a vocal
   critique sharply challenging China's totalitarian regime and its political culture of anti-
   humanity;


19. PlaintiffWengui Guo is a public figure due to his high profile exposures to the general public
   through frequent media exposures, as well as for his infamous notoriety universally known
   general public for his personal involvement in heinous blood-stained crimes of common
   offense in nature in collusion with totalitarian China's secret police and security apparatus,
   yet to be fully discussed through discovery;


20. Defendant's extremely limited publicity in response to Plaintiff initiated unrestrained
   character assassination and smear campaign has her defense of factual truth and protected by
   free speech under the 1st Amendment;

21. Plaintiff's unrestrained campaign in expansion of China's internal persecution against
   Chinese dissidents in exile by massively abusing the legal system of the United States must
   be curbed, deterred and penalized. Plaintiff's game being backed up by unlimited financial
   resources from infamous Chinese secret police is showcasing how Chinese state security
   apparatus has been meddling the U.S. government starting from democratic political process,
   momentarily flooding into the U.S. judicial arena.

22. The following brief introduction may further showcase the scale and magnitude of Plaintiff's
   massive abuse of our nation's legal institutions, State and Federal alike:

23. Upon information and belief, Wen-Gui Guo has involved in many ways with

persecution of political dissidents at China and abroad. Guo has horribly insulted Ms.


4/13
Yu.Dan Lin and other pro-democracy activists in the public.


24. Guo has filed 14 lawsuits in The United States district courts.


https://www.pacermonitor.com/public/case/26112694/Guo v Lin

Guo v. Lin ( 3:18-cv-02982 ), South Carolina US District Court, Filed: 11/05/2018


https://www.pacermonitor.com/public/case/25473948/Guo v Guo


Guo v. Guo (1:18-cv-01064), Virginia Eastern US District Court, Filed: 08/27/2018


https://www.pacermonitor.com/public/case/23720398/Guo v Xia


Guo v. Xia (1:18-cv-00174 ), Virginia Eastern US District Court, Filed: 02/14/2018


https://www.pacermonitor.com/public/case/23949628/Wengui v Stone


Wertgui v. Stone (l:18-cv-20983), Florida Southern US District Court, Filed: 03/15/2018


https://www.pacermonitor.com/public/case/23990307/Wengui Guo v Jianbin Yuan

Wettgui Guo v. Jianbin Yuan (2:18-cv-02276), California Central US District Court, Filed:
03/20/2018


https://www.pacermonitor.com/public/case/23572752/Wengui v Li


Wengui v. Li(8:18-cv-00259), Maryland US District Court, Filed: 01/26/2018


https://www.pacermonitor.com/public/case/23023313/Tang et al v Guo



Tang et al v. Guo (l:17-cv-09031), New York Southern US District Court, Filed: 11/17/2017 -


... more.....



5/13
Guo has Fraud and Willful Misrepresentation claims to U.S. citizenship. see


https://www.youtube.com/watch?v=q7lT6jNz 1wc&t= 15s


https://www.youtube.com/watch?y=yZTT k9BZ-I


https://www.youtube.com/watch?v=GobmhOlkfkM


25. Through 14 lawsuits in the US District Court, Wen-Gui Guo wants to purchase over


100 millions of dollars monetary damages, Wen-Gui Guo obtains a benefit under the


Immigration and Nationality Act (INA) either through:

•Frautl· or
        '
•Willflil ttiisrepresentation.


•SLAPP Actions in furtherance of his continuing RICO actions in orchastration.


Plaintiff's has committed mostly in unprovoked offensives, highly likely not by emotional
reason, but by carrying out his secretive assignments by the Plaintiff's repeatedly called to public
as his "old CCP leaders", to stir up all vicious programs against the Defendant starting character
assassination against the Defendant.


26. Plaintiff's correspondence to elite Chinese communist ruling bloc on the summit level that
   the supreme leader of the CCP politburo to "assign him with tasks to accomplish in
   furtherance of China's global strategy, by devoting his "influence and resources to serving
   Chairman Xi's China Dream." Bublished by Plaintiff 08/31/2017. Additionally, this Plaintiff
   also published his secret meetings in the United States with numerous ranking secret police
   operatives being dispatched from China sneaking into the United States under the disguises
   of "business entrepreneurs".
27. Mr. Guo's unrestrained extraterritorial persecution targeting as many as 14 front running
   dissidents by abusing U.S. legal process and the most scandalous part among them in
   advertising for perjury for cash occurred under that political climate, he attempted to trigger.

6/13
28. Guo's misrepresentation of a material fact may lead to other adverse immigration
    consequences.
29. On Wednesday, August 22, 2018, California Central US District Court Judge Stephen
Upon information and belief, Wen-gui Guo opened his Twitter account and YouTube
channel in or about 2017. He has been using these social media platforms to attack
many notable Chinese figures, e.g. politicians, movie stars, hostesses, entrepreneurs,
media tycoons, and scholars. Plaintiff has been using frequent, well mobilized smear campaign
defamed Defendant through Guo's Twitter account,@KwokMiles, currently has
about 498,000 followers. Guo constantly shares YouTube links on his Twitter. On
August 18, 2018, Twitter suspends Guo 's account permanently from their social
networking service because of his defamatory behaves.
Guo's YouTube channel,
https://www.youtube.com/channel/UC03p03ykAUybrjv3RBbXEHw/featured,
currently has about 184,149 subscribers. He uploads several videos per month. Each
of his videos has about ten thousand to sixty thousand views.
30. The victims under Guo's Defamation campaign is not just limited to Chinese dissidents, it
    has e:xterlded to U.S. Judges. On September 2, 2018, Guo slandered the US Federal Judge T
    S Etlis, IiI (Virginia Eastern US District Court) has strong racial discrimination and hates
    Chinese people for lawsuits in the video (around 13:24) that Guo rt1akes the live ottline
    defamatory videos to post the youtube chatltiel.

https://www.youtube.com/watch?v=OpP75ybqfJ8&t=948s
31. To furthef use his influence to persectite Chinese political dissidehts, Guo started a
website--Guo Media,https://www.guo.media.bn Gtlo Media, he pdsted videos and
tweets. Curtently, Guo Media has about gs,586 registered users.
The extrat~ttitorial expansion of communist China's "dictatodhip otptoletariat" via its
front runnet Wengui Guo, the Plaintiff, does ndt stop at his persecution against Chinese
dissidents an exile through liis broadly scattered frivolous legal actions, his poisonous spray
has now t~fgeted the U.S. Courts andjudg~s, fur instance:

32. Wen-dtd Gud said that he wanted to change the judge T S Ellis in a separate case, Guo may
   have already felt that the situation is not in his favor. An US Federal Judge is highly
   respected by



7 /13
people in the United States. Guo has insulted not only one the US Federal Judge vulgarly and
fiercely in the public, if it is proved to be ungrounded, Guo's character will be despised by
American people, and will certainly be convicted by the court. Wen-gui Guo is the biggest
fraudster of China crossing the last and this century, an alleged rapist, white gloves of
Communist Party of China. Guo is a suspected of imprisoning employees, documentary fraud,
infringement of US trademark, bribe US politicians, publicly buying online thugs, and
manipulating a series of terrorist threats in the United States. On August 14, 2018, Hong Kong
police investigating fugitive Chinese tycoon Guo Wengui over alleged HK$32 billion money
laundering conspiracy, court papers reveal, from <<South China Morning Post>>, PUBLISHED
: Tuesday, 14 August, 2018, 11 :36pm https://www.scmp.com/news/hong-kong/hong-kong-law-
and-crime/article/2159724/hong-kong-police-investigating-fugitive

33. Such a most recent development in a civilized world in exposing such artti-humartity criminal
   nature oftbis very P1aintiffWehgui Guo may have nailed a last coffin nail to such ab
   unprecedented figure of notoriety. (In reviewing a Rule l 2(b)(6) dismissal, a col1tt may
   properly take judicial notice of matters of public record. Hall v Virginia, 385 F.3d 421, 424
   (4th Cir. 2004) (citing Papasan v. Allain, 478 U.S. 265,268 n.1 (1986) ("Although this case
   comes to us on a motion to dismiss ..., we are not precluded in our review of the complaint
   from taking notice of items in the public record ...."). The Court may also consider documents
   attached to the complaint, see Fed. R. Civ. P. IO(c), as well as those attached to the motion to
   dismiss, so long as they are integral to the complaint and authentic. See Blankenship v.
   Manchin, 471 F.3d 523, 526 n.1 (4th Cir. 2006); Wilson v. Comm 'r ofSoc. Sec. Admin., No.
   l:13-CV-02223-TLW, 2014 WL 7043674, at *2 (D.S.C. Dec. 12, 2014) (A court may take
   judicial notice of factual information located in postings on government websites); see also
   Phillips v. Pitt Cty. Mem 'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (court "may take judicial
   notice of matters of public record"))

34. Wen-Gui Guo, the Chinese billionaire who's been living in self-imposed exile at the

Sherry-Netherland, the 18th-floor co-op at 781 Fifth Avenue, New York City. Guo,a

well-known Chinese businessman with close cooperation and collusion with corrupted


8/13
high-ranking officials in China. Plaintiffs legal action against Defendant is frivolous per se,
hence must be dismissed;


35. Plaintiffs legal action is retaliatory in nature, meritless and abusive, hence must be
    dismissed;
36. Defendant Yu-Dan Lin's statements relating to Plaintiff are protected by the First
    Amendment of the U.S. Constitution.
37. Defendant Yu-Dan Lin shall not be treated as the publisher or speaker of any information
    provided by another information content provider on the Internet, and is therefore shielded
    from liability relating to such information pursuant to 47 U.S. Code§ 230.
38. Defendant's extremely limited publicity in response to Plaintiff initiated unrestrained
    chatacter assassination and smear campaign has her defense of factual truth and protected by
    free speech under the 1st Amendment;
39. Plaintiff's unrestrained campaign in expansion of China's internal persecution against
    Chinese dissidents in exile by massively abusing the legal system of the United States must
    be curbed, deterred and penalized. Plaintiff's game being backed up by unlimited financial
    resources from infamous Chinese secret police is showcasing how Chinese state security
    apparatus has been meddling the U.S. government starting from democratic political process,
    momentarily flooding into the U.S. judicial arena.
40. Plaintiff Wen-Gui Guo has not suffered any damage as a result of any alleged conduct by
    Defendant.
DtSCUSSION:
41. To survive a motion to dismiss, "a Complaint must contain sufficient factual matter,
accepted as true, to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S.
662,678 (2009) (internal quotations omitted). When considering a Rule 12(b)(6) motion, the
Court must accept all factual allegations in the complaint as true and must draw all reasonable
inferences in favor of the Plaintiff. See Wag More Dogs, LLC v. Cozart, 680 F.3d 359, 365 (4th
Cir. 2012). Legal conclusions masquerading as factual allegations, however, are entitled to no
such presumption and conclusory allegations will not suffice. Detailed allegations are not
required, but the Plaintiff must provide "more than labels and conclusions" and a "formulaic
recitation of a cause of action's elements will not do." Bell Atl. Corp. v. Twombly, 550 U.S. 544,


9/13
555 (2007). Similarly, "naked assertion[s]" devoid of"further factual enhancement" will not
survive. Iqbal, 556 U.S. at 679 (quoting Twombly, 550 U.S. at 557).
42. Additionally, pro se complaints are generally held "to less stringent standards than formal
pleadings drafted by lawyers," (Erickson v. Pardus, 551 U.S. 89, 94 (2007) and Weller v. Dep't of
Soc. Servs., 901 F.2d 387 (4th Cir. 1990)). A plaintiff must "allege facts sufficient to state all the
elements of[the] claim." Bass v. E.I. Dupont de Nemours & Co., 324 F.3d 761, 765 (4th Cir
2003 ). A Complaint must be dismissed if it failed to raise clearly on the face of his complaint.
Beaudettv. City ofHampton, 775 F.2d 1274, 1277-78 (4th Cir. 1985)
Plaintiff's Complaint must be dismissed pursuant to Rule 12(b)(6) in the light of Twombly and
Iqbal standard. See Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). As discussed below,
the factual allegations regarding Defendant's relatively much more civilized response to
Plaintiff's initiation of wild smear campaign against Defendant in social media are insufficient to
piausibly state a claim for defamation per se, defamation, or IIED.


43. A plaintiff pleading of defamation per se must show that the actionable statement is one that:
   ( 1) "impute[s] to a person the commission of some criminal offense involving mbtal
   tutpitude, for which the party, if the charge is true, may be indicted and punished," or (2)
   "itnpute[s] that a person is infected with some contagious disease, where     ft the charge is true,
   it would exclude the party from society," or (3) "inipute[s] to a person unfitness to perform
   the duties of an office or employment of profit, or want of integrity in the discharge of duties
   of such an office or employment," or (4) "prejudice[s] such person in his or her profession or
   trade." Hatjill v. NY. Times Co., 416 F.3d 320,330 (4th Cir. 2005) Plaintiff fails to properly
   plead any of these elements.
44. In reviewing a Rule 12(b)(6) dismissal, a court may properly take judicial notice of matters
   of public record. Hall v Virginia, 385 F.3d 421, 424 (4th Cir. 2004) (citing Papasan v. Allain,
   478 U.S. 265, 268 n.1 (1986) ("Although this case comes to us on a motion to dismiss ... , we
   are not precluded in our review of the complaint from taking notice of items in the public
   record .... "). The Court may also consider documents attached to the complaint, see Fed. R.
   Civ. P. 10(c), as well as those attached to the motion to dismiss, so long as they are integral to
   the complaint and authentic. See Blankenship v. Manchin, 471 F.3d 523, 526 n.1 (4th Cir.
   2006); Wilson v. Comm 'r ofSoc. Sec. Admin., No. 1:13-CV-02223-TLW, 2014 WL 7043674,


10/13
    at *2 (D.S.C. Dec. 12, 2014) (A court may take judicial notice of factual information located
    in postings on government websites); see also Phillips v. Pitt Cty. Mem'l Hosp., 572 F.3d 176,
    180 (4th Cir. 2009) ( court "may take judicial notice of matters of public record'')
45. Through abusive initiation of 14 lawsuits in the US Court System, Plaintiff Wen-Gui Guo's
    agenda is to enhance his RICO alliance with his "old leaders" inside communist China to
    render a fatal blow to completely derail the overseas prodemocracy movement abroad by its
    entirety. The :frivolous suit in Guo v. Lin was popped up under such a political environment
    for ulterior motive.
Conclusion and Prayer for Relief:
46. wt-tEREFORE, in the foregoing light, Defendant prose respectfully prays that this Court
    ehter lib brder:
 1. Gtaritihg Defendant pro se the relief she prayed for Dismissal Plaintiff's Comt,laint with
    pre}udfc'e;
 2. Pehrliilieftt itijµnction to bar Plaintiff from continuing to J:iahtl Defenruiht by any further
     defamatory attacks;                                                                     .,
 3. Plaintiff mtlst be penalized with Rule 11 sanctions for filing a frivolous legal actidh;
4. Pl~ihtiff rtntst be reprimanded by the Honorable Court and must be enjoined from filing
     further :frivolous legal actions against Defendant;
 5. For any further relief the court deems just and proper.

6. Should this case were not summarily dismissed, Defendant respectfully prays for trial by
   Jury.

Dated this 7th day of December, 2018
    Respectfully submitted,




11/13
